Citation Nr: 1138228	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident, claimed as secondary to Department of Veterans Affairs prescribed medication.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from February 1987 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident.  In June 2005, the Veteran testified before a Decision Review Officer seated at the RO.  In February 2007, he testified via videoconference, at the RO, before the undersigned Veterans Law Judge.

In September 2007, the Board remanded the case for further development, to include obtaining records for the Veteran from the Social Security Administration (SSA), and scheduling him for a VA examination.  The record reflects that SSA records were obtained for the Veteran and that a VA opinion was obtained in July 2009.  However, for reasons set forth below, the Board finds that, because of deficiencies in the VA examiner's July 2009 opinion, there has not been substantial compliance with the remand directives of September 2007, and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Board also notes that in March 2010, this matter was again remanded because the Veteran had submitted additional evidence in support of his claim, that had not been previously considered by the agency of original jurisdiction (AOJ), and the Veteran did not waive this right of AOJ review, indicating he wished to have the case remanded to the AOJ for review of the new evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (c).  As this evidence has now been considered by the AOJ and encompassed in an supplemental statement of the case, the Board finds that there has been substantial compliance with the remand directives of March 2010 and need not be addressed in the remand below.  Stegall v. West, supra.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident, which he claims to have resulted from VA prescribing an improper dosage of the medication Rofecoxib (Vioxx) to him.  While it appears that the Veteran has posited various theories of entitlement, he has consistently contended that VA acted improperly not in the actual prescribing of Rofecoxib (Vioxx), but rather in prescribing an improper dosage of 50 mg of Rofecoxib (Vioxx), per day, for 60 days.  The Veteran contends that prior to 2004, the FDA issued a warning to Merck regarding improper dosing of Vioxx, and that because of that, in August 2004, he should not have been prescribed a dose of 50 mg of Vioxx a day - for a total of 60 days.  He also contends that his hemachromatosis is a hepatic disorder and should also have warranted a dosage of less than 50 mg of Vioxx per day.  In support of his claim, the Veteran has submitted various documents related to the approval of Vioxx by the FDA in May 1999 and the ensuing years until Merck's voluntary worldwide withdrawal of Vioxx in September 2004, to include the results of research studies of use of Vioxx, and documents from the FDA regarding Vioxx.  

Title 38, United States Code, § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 requires a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or training and rehabilitation, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151.

This matter came before the Board in September 2007, and was remanded so that the Veteran's case could be presented to a VA physician specializing in cerebrovascular disabilities for the purpose of rendering an expert medical opinion.  After reviewing the claims folder, the reviewer was to address the following questions:  a) Based on a review of the claims file, was the Veteran's cerebrovascular accident due to or the result of, or was otherwise related to, his use of Rofecoxib (Vioxx) as prescribed by VA?  b) In prescribing Rofecoxib (Vioxx) for the Veteran, did VA personnel display carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment? The reviewer should specifically address the Veteran's contention that the use of Rofecoxib (Vioxx) was the sole or primary cause of his September 2004 cerebrovascular accident and his contention that VA prescribed an incorrect dosage of Rofecoxib (Vioxx) which led to the cerebrovascular accident.  c) Was the proximate cause of the Veteran's cerebrovascular accident an event which was not reasonably foreseeable by VA medical care providers in providing the treatment in question based on what a reasonable health care provider would have seen?  In addressing all questions, the examiner was asked to state the medical probability of such a relationship in terms of less likely than not, at least as likely as not, or more likely than not, and was also asked to provide a complete rationale for all conclusions reached.

The record reflects that in July 2009, a VA neurologist, specializing in strokes, reviewed the claims folder and provided a medical opinion in this matter.  In response to the question of was the Veteran's stroke due to or the result of using Rofecoxib (Vioxx) as prescribed by VA, the examiner opined that the Veteran's stroke was not due to Rofecoxib (Vioxx), noting that he had several predisposing factors (hypertension, diabetes, ulcerative colitis [hypercoagulable state] and smoker) to account for his stroke, and that the duration of medication intake was too short to induce a cardiovascular event.  The examiner noted that the Veteran took the medication for 6-7 weeks, as prescribed on August 4, 2004, and that he had the stroke on September 23, 2004.  The examiner noted that in the VIGOR study, where 50 mg of Rofecoxib (Vioxx) was taken for a median time duration of 9 months, there were 11 strokes in 4047 patients (.27%).  With regard to the question of whether VA personnel displayed negligence, lack of skill, error in judgment in prescribing Rofecoxib (Vioxx), the examiner indicated that in the claims folder it stated that the Veteran derived benefits from the medication in controlling his low back pain, which enabled him to physically work, and that if such was the case, then the Veteran's contentions cannot be substantiated on clinical grounds.  With regard to the question of whether the cause of the stroke was foreseeable by VA medical care providers when providing this treatment, the examiner noted that the Veteran was a vasculopath, and that Rofecoxib (Vioxx) was not responsible for his stroke in the dose and duration he took the medicine.  The examiner noted that in the APPROVE study, there were 46 patients (3.57%) in the Rofecoxib group that had a confirmed thrombotic event, compared with the 26 patients (2.00%) in the placebo group.  The examiner noted that the increase relative risk became apparent after 18 months of treatment, and that during the first 18 months, the event rates were similar in the two groups.

In reviewing the VA examiner's opinion from 2009, the Board finds that additional medical guidance is needed prior to the Board rendering a decision on this issue.  While the VA examiner in 2009 addressed the possibility of the medication Rofecoxib (Vioxx), prescribed by VA, as a contributory factor for the Veteran's stroke - and finding that the Veteran's stroke was not due to Rofecoxib - the examiner did not address the dosage issue and did not provide an opinion as to whether VA improperly (i.e., with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part) treated the Veteran with a dosage of 50 mg a day of Rofecoxib, for 60 days.  Basically, the examiner did not specifically address the Veteran's contention that VA prescribed an incorrect dosage of Rofecoxib (Vioxx) which led to his stroke.  In addition, the examiner not only did not specifically address the question of whether the Veteran's stroke was foreseeable by VA medical providers, the examiner cited to the APPROVE study, which was based on a dosage of 25 mg a day of Vioxx -  less than the Veteran's daily dosage of 50 mg.  Thus, based on the foregoing, the Board concludes that the July 2009 VA medical opinion is inadequate, and another VA opinion is warranted.  Stegall v. West, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Moreover, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

Additionally, the Board notes that it is apparent that there was a voluntary withdrawal of Vioxx from the worldwide drug market in September 2004.  While the VA examiner in July 2009 clearly indicated other predisposing factors that the Veteran has to account for his stroke, the Board finds that these documents submitted by the Veteran must be further addressed by the examiner in rendering another opinion.  In that regard, the Board notes that the examiner should address the Veteran's contention that he should not have been prescribed a daily dose as high as 50 mg in August 2004, in light of several documents which appear to show that the maximum recommended dose of Vioxx was 25 mg, once daily, for osteoarthritis, and that the maximum recommended dose of Vioxx was 50 mg, once daily, for management of acute pain and treatment of primary dysmenorrhea.  These documents include, but are not limited to: (1) the April 2002 letter from Merck to healthcare professionals regarding recent changes to the prescribing information for Vioxx; (2) an information sheet regarding Vioxx, issued by Merck in August 2003; and (3) the warning letter issued by the FDA, to Merck, in 2001 (a copy of which was submitted by the Veteran in September 2009).  

Finally, VA treatment records dated in September 2004, as well as the Veteran's testimony, show that he was treated at a private medical facility the day prior to his stroke.  He contends he was seen at the "Hobart Hospital" the night before (the stroke) and was given a steroid injection that he felt made his symptoms worse.  He also testified that he was told to increase his Vioxx dosage at that time, but he did not.  As these treatment records from this private facility may be pertinent to the Veteran's appeal, an attempt to obtain such records should be made. 
Although further delay of this matter is regrettable, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, obtain treatment records from the private facility (Hobart Hospital?) that he was treated at the night before his stroke in September 2004, and associate any additional records with the claims folder.  A negative reply should be requested.

2. Forward the Veteran's claim to the prior VA physician who rendered the opinion in 2007 for an addendum, or if not available, to another VA physician specializing in cerebrovascular disabilities for the purpose of rendering an expert medical opinion.  The claims file must be furnished to the physician for review in connection with the opinion.  The Veteran himself need not be scheduled for examination unless such examination is considered necessary by the examiner.  After fully reviewing the Veteran's claims file, including his medical history, the physician/examiner should address the following questions: 

a) Based on a review of the claims file, was the Veteran's cerebrovascular accident as likely as not due to, or the result of, or otherwise related to, his use of Rofecoxib (Vioxx) as prescribed by VA?  In rendering this opinion, the examiner should specifically address the Veteran's contentions and supporting documents regarding Rofecoxib (Vioxx) that are of record, as to whether a dosage of 50 mg a day, for 60 days, was proper.

b) In prescribing Rofecoxib (Vioxx) at a dosage of 50 mg a day, for 60 days, for this Veteran, did VA personnel display carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?  The examiner should specifically address the Veteran's contention that the use of Rofecoxib (Vioxx) was the sole or primary cause of his September 2004 cerebrovascular accident as well as the Veteran's contention that VA prescribed an incorrect dosage of Rofecoxib (Vioxx) which led to the cerebrovascular accident. 

c) Was the proximate cause of the Veteran's cerebrovascular accident an event which was not reasonably foreseeable by VA medical care providers in prescribing a dose of 50 mg a day of Rofecoxib (Vioxx) for 60 days - based on what a reasonable health care provider would have done?  If in providing any opinion, the examiner chooses to cite from any medical research studies, or other document in the claims folder, the examiner should note whether the dosage used in the research study is the same as the dosage of Rofecoxib (Vioxx) prescribed to the Veteran, and provide an explanation for any inconsistencies.

In addressing all questions, the examiner should state the medical probability of such a relationship in terms of less likely than not, at least as likely as not, or more likely than not.  The examiner should also provide a complete rationale for all conclusions reached.  If the examiner cannot respond to any of the aforementioned questions without resorting to speculation, an explanation should be provided.

3. Once the above-requested development has been completed, the Veteran's claims must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

